ALLOWABILITY NOTICE
	This corrected notice of allowance fixes the numbering of the claims in the Notice of Allowance issued 28 July 2022.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 7/13/2022 for this examiner's amendment was given by Joseph Noto, for the claims filed on 6/10/2022.
	Claim 20 is rejoined and is allowed as being dependent on claim 9.  

In claim 1:
At line 2: at the end of the line, - -, according to the method of claim 9, -- has been inserted;
At line 22, at the end of the line after “stage” , - -.- - has been inserted;
Lines 24-28 have been deleted.
In claim 20:
At lines 1-2: “A scanning method for eliminating or mitigating ripples caused by the exact overlays of line scans from multiple area scans of a laser scanning method, comprising:…” has been deleted and replaced with - - The method of claim 9, wherein the scanning strategy for area scans comprises: - -;
At line 4: after “dithering,” “a” has been deleted and replaced with - - the - -.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2 August 2022
 /SANG Y PAIK/Primary Examiner, Art Unit 3761